LECHE, J.
This suit is by one indorser against another indorser, and, from a judgment in favor of plaintiff, defendant has appealed.
The fact is patent from the evidence in the record that in point of time Prestenbach is the prior indorser, though his name appears beneath or below that of Mansur. The order of indorsements may be shown by parol evidence. Redden v. Lambert, 112 La. 740, 36 So. 668; section 68 of Act No. 64 of 1904, p. 158, also section 61 of the same act.
An indorser may only'be .held liable to a subsequent indorser. A subsequent indorser is not liable to a previous one. Prestenbach was the previous indorser, and therefore Mansur, the subsequent indorser, is not liable to him.
For these reasons, the judgment herein is avoided and reversed, and plaintiff’s demand is refused, at his cost.